aes - e sec_5 anse tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas release number release date date date legend org oraganization name address address xx cate org address taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court march 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication publication fe a es ose tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations examiner’s address examiner's address legend org organization name address address xx date org address date date form number tax_year ended taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures publication publication report of examination in lieu of letter oe 886a department of the ‘i'reasury - internal_revenue_service schedule no or exhibit a explanation of items eo org address city state year period ended december 20xx december 20xx december 20xx legend org organization name state state company xx date address address city city president president director director co-1 case report - revocation of c exempt status eo - ein issue whether the tax-exempt status of the eo should be revoked based on inurement issues revealed during the course of our examination background the eo is recognized as a c tax-exempt_organization and is a non-profit corporation under the laws of the state of state according to its articles of incorporation the primary purpose of the organization is exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under c of the irc or corresponding section of any future federal tax code the eo is a one-person corporation operated by its president president the governing board_of the organization consists of two members president president of the organization and director director of the organization the president does not have an employment contract with the organization and the organization does not have any internal control procedures in placed or a conflict of interest policy facts the eo’s records demonstrated that the organization’s president president consistently utilized the organization’s income for private purposes our examination revealed the following inurement issues and excess_benefit transactions that resulted from the organization being under the control of one-person e e e reviewed and analyzed bank statements for the three years under examination show president routine use of exempt_organization income for private purpose through consistently writing checks payable to cash for personal used from co-1 accounts president sold organization's assets for personal gain quitclaim to her name a donated property to the organization located at address city state and later sold it for dollar_figure in june 20xx president the records show other properties donated to the exempt_organization were sold for private benefits a land parcel county id located at address city state donated to eo in march 20xx was sold in october 20xx and the proceeds deposited in the form 886-a rev department of the treasury - internal_revenue_service page -1- oe 886a department of the treasury - internal_revenue_service schedule no or exhibit a eo org addtess city state year period ended explanation of items december 20x x december 20xx december 20x x eo account subsequently the money withdrawn from the account in the form of a cash transaction and checks payables to cash the current governing board_of the organization is composed of only two members president president and director director all other prior members either resigned or were deleted from the list president controls the board and oversees daily operation president is the primary signor in all organization’s bank accounts she deposits and writes checks from the accounts at her own discretion there are no internal controls no reconciliations of accounts no record keeping and no accountability the records demonstrated president routine use of organization’s assets her consistent commingling of personal and business activities using the organization's bank accounts and inadequate records to support her activities e e e law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v form 886-a crev department of the treasury - internal_revenue_service page -2- ley 886a department of the treasury - internal_revenue_service schedule no or exhibit a explanation of items eo org address city state year period ended december 20xx december 20xx december 20xx commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 and john marshall law school v united_states ct_cl issue - revocation based on inurement issues taxpayer’s position according to president verbal statements the donated property in question was donated to her and not to the organization and that it was put under the eo because she is the organization in regards to the checks written to cash president claims the money was used for food bills and business_expenses including legal fees government’s position we propose revocation of the organization's exempt status based on inurement issues revealed during the course of our examination regs c -1 c explains the prohibition against private_inurement as follows an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals any transaction between an organization and a private individual in which the individual appears to receive a disproportionate share of the benefits of the exchange relative to the charity served constitutes an inurement issue the eo’s records showed that the organization’s president president consistently utilized the organization's income for private purposes since the organization is operated and run primarily by a one-person organization it is not reasonable for the service to accept that sufficient safeguards will be established to prevent future violations or that the organization has made good-faith efforts to seek correction from the disqualified_person as in this case the organization is the disqualified_person the eo is a one-person organization operated by its president president with a governing board consisting of president and a director director who is not involve in any part of the eo activities or decision making a governing board that consists solely of one member does not constitute an independent body and has an inherent conflict of interest when placed in a position to approve financial transactions involving her own the organization does not have a conflict of interest policy no records are kept and no internal controls in placed evidenced the fact that operating under the control of one person suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes which is the basis for exemption of any 501_c_3_organization excess_benefit transactions in relation to exempt_activities form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the ‘treasury - internal_revenue_service schedule no or exhibit a explanation of items eo org address city state year period ended december 20xx december 20x x december 20xnx the attached word documents exhibit sec_1 thru provides an itemized listing of the automatic excess_benefit transactions in which president president engaged with the eo in tax years 20xx 20xx and 20xx the detail provided above evidences the size and scope of the excess_benefit transactions at issue and indicates that the org serves the interests of the president president rather than the public interest in the years under review the following graphic shows the excess_benefit transactions as a percentage of the organization’s total revenues and as a percentage of president compensation excess_benefit transactions as of revenues tax_year description 20xx 20xx 20xx total excess_benefit transactions ebts total revenues total ebts as of eo total revenues during a follow up interview on february 20xx president claimed that the donated property was given to her and not to the mission but when asked why county records show the mission name on title she claimed it was the same thing because she was the mission in regards to checks written to cash she claimed the money was used to pay for food bills and organization_expenses we were unable to ascertain the veracity of her assertion tp submitted a box of receipts and invoices that do not reflect the transactions in question under review and submitted because they appeared to favor president recognizing the unrelated documents would not take into account those transactions not submitted that may clearly favor the organization in most questionable transactions cash was the preferred method there was no evidence submitted to believe that the money was used to pay for the organizations expenses in fact most of the eo expenses were paid_by checks written to suppliers and service companies is not reasonable to expect the service to look at one side of the coin in determining whether president used the cash transactions for the organization's exempt_purpose furthermore subsequent years 20xx 20xx examination of eo bank accounts demonstrated this was an on-going and routine use of organizational funds for personal purposes her commingling of business and personal activities using the organization's bank accounts and inadequate records to support her activities given the facts and circumstances it our examination revealed that the president of the eo a one-person organization engaged in multiple private benefit transactions throughout the periods under review the size and scope of these transactions appears to overshadow whatever exempt accomplishments a reasonable person might expect to gain from any one-person organization a complete lack of financial oversight the of furthering this organization's exempt_purpose appears to outweigh the benefits received due to cost form 886-a rev department of the treasury - internal_revenue_service page -4- ie 886a eo org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit a year period ended address city state december 20xx december 20xx december 20xx it is not reasonable for the service to accept that president will establish safeguards to prevent future violations it is also not reasonable for the service to accept that the eo has made good_faith efforts to seek correction from the disqualified_person who benefited from the transactions when the organization and the disqualified_person are still operating in the same manner since 20xx the first year under examination given the size and scope of the inurement issues revealed by our examination the eo is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 once president has employed his best efforts to populate the board with additional members representative of the community she serves has implemented good internal controls record keeping has found competent financial help has adopted a conflict of interest policy and organized financially and operationally then the new organization could then reapply for exemption the new application would also require president to appoint a treasurer and a check writing policy where she will no be the primary signor based on the facts and circumstances the eo is not operated exclusively for exempt purposes and therefore does not qualify for exemption under sec_501 conclusion it is the service’s position that the organization and its president president engaged in multiple and repeated private benefit and inurement transactions with the organization’s president a disqualified_person under sec_4958 and as a result is no longer eligible for exemption from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for tax periods ending on or after december 20xx form 886-arev department of the treasury - internal_revenue_service page -5-
